Citation Nr: 0124559	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for Tourette's 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claims of entitlement to service connection for a skin 
disorder, bilateral hearing loss, tinnitus, post-traumatic 
stress disorder (PTSD), and Tourette's syndrome.  An appeal 
was initiated in June 1999, and in October 1999, the veteran 
informed the RO that he had moved to Virginia, and, as a 
result, his claims folder was transferred to the RO in 
Roanoke, Virginia, for further processing of his appeal.  

Pursuant to his request therefor, the veteran was afforded a 
hearing before the Board in Washington, DC, in February 2001, 
a transcript of which is on file in the veteran's claims 
folder.  At the time of such hearing, additional evidence was 
submitted by the veteran with a waiver of initial 
consideration by the RO.

It is also noted that by its October 1998 action, the RO 
denied the veteran's claim for a total disability rating for 
compensation based on individual unemployability (TDIU).  He 
was advised in writing in November 1998 of the action taken 
and of his appellate rights, but no substantive appeal as to 
that issue was thereafter timely filed.  In his April 2000 
letter to the RO, the veteran stated that he had not worked 
since the Vietnam conflict and in response, the RO in 
correspondence, dated in May 2000, advised the veteran of the 
fact that he had not timely appealed the October 1998 denial 
and that he could submit a new TDIU application.  In view of 
the submission in April 2000 of an informal claim for TDIU, 
and inasmuch as testimony relating thereto was thereafter 
furnished at the Board hearing in February 2001, the 
undersigned refers the veteran's April 2000 claim for a TDIU 
to the RO for initial development and adjudication.

As well, there is raised by the evidence of record, 
specifically a report of medical treatment in January 1989, 
an issue of the veteran's entitlement to service connection 
for chronic obstructive pulmonary disease due to Agent Orange 
exposure.  Such matter has not been considered by the RO in 
the context of the current appeal or otherwise, and while the 
Board lacks jurisdiction to address such matter in the first 
instance, that issue is referred to the RO for initial 
consideration.

The issues of the veteran's entitlement to service connection 
for a skin disorder, to include as due to Agent Orange 
exposure; hearing loss of the left ear; tinnitus; PTSD; and 
Tourette's syndrome are addressed in the REMAND portion of 
this document.


FINDING OF FACT

Hearing loss of the veteran's right ear had its onset during 
his period of military service as a result of acoustic 
trauma.


CONCLUSION OF LAW

Hearing loss of the veteran's right ear was incurred in 
service.  38 U.S.C.A. § 1110, 5107 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001), 66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  Where a 
veteran served 90 days of more during a period of war and an 
organic disease of the nervous system (sensorineural hearing 
loss) becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated by the veteran's service.  See 
38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2001); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Prior to addressing the merits of the claim presented, the 
undersigned notes that, during the pendency of this appeal, a 
significant change in the law was effectuated.  Specifically, 
on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined and expanded the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

As the veteran's claim was pending when the aforementioned 
changes to the law and regulations were made effective, he is 
entitled to consideration of his claim under the version of 
the law or regulation most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board has considered 
both the old and new legal authority pertaining to the VA's 
duty to assist and finds that the VCAA is more favorable to 
the veteran as it provides additional protections, and it 
will therefore be applied in this case.  Karnas, supra.

Because of the change brought about by the VCAA, a 
determination is also necessary as to the potential for 
prejudice to the veteran were the Board to proceed to 
consider the merits of the issue presented.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  It is apparent that the 
RO denied this claim on the basis that service medical 
records and the evidence developed post-service failed to 
identify hearing loss for VA purposes, as set forth in 
38 C.F.R. § 3.385.  While it is true that the RO has not 
considered whether any additional notification or development 
actions are required under the VCAA, the undersigned finds 
that not only are the criteria of 38 C.F.R. § 3.385 with 
respect to the right ear met in service and thereafter, the 
record compels a grant of service connection for hearing loss 
of the right ear.  The favorable disposition herein reached 
based on the evidence now contained within the claims folder 
obviates the need to return the case to the RO for further 
action.  

The veteran's Department of Defense Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, indicates 
that the veteran's military occupational specialty (MOS) was 
that of light weapons infantryman.  Upon the veteran's 
enlistment medical examination in October 1968, no complaint 
of hearing loss of the right ear was voiced by the veteran 
and audiometric testing indicated 0 decibels at the 500, 
1000, and 2000 Hertz levels and 5 decibels at the 4000 Hertz 
level.  A physical profile denoting no impairment was 
assigned at that time with respect to the veteran's hearing.

Service medical records of the veteran are negative for any 
complaints or findings with respect to hearing loss of either 
ear until the time of his separation medical examination in 
September 1969.  At that time, audiometric testing disclosed 
a reading of 10 decibels at the 500, 1000, and 2000 Hertz 
levels and 40 decibels at 4000 Hertz.  No pertinent diagnosis 
was set forth at that time.

Credible lay and written testimony is offered by the veteran 
that he was exposed to significant acoustic trauma while in 
service.  Such exposure stemmed from the training required of 
and duty in his MOS as a light weapons infantryman and the 
resultant exposure to gunfire, as well as at least one 
instance of an enemy rocket and mortar attack in his 
immediate vicinity while in Vietnam.

In terms of the medical evidence developed post-service, 
complaints of hearing loss are not shown until 1998, 
following which he was later prescribed a hearing aid for the 
right ear by VA.  A VA audiological examination in August 
1998 yielded results satisfying the criteria of 38 C.F.R. 
§ 3.385 with respect to the right ear.  Such findings showed 
decibel readings of 30, 30, 50, 75, and 80 at the 500, 1000, 
2000, 3000, and 4000 Hertz levels, respectively, along with a 
CNC score of 88 with respect to the right ear.  The diagnosis 
was of a right unilateral sensorineural hearing loss.

Analysis of the evidence indicates that the veteran entered 
service with normal hearing of the right ear for VA purposes 
and was discharged from service, having served as a light 
weapons infantryman, with hearing loss of the right ear 
meeting the criteria of 38 C.F.R. § 3.385.  While hearing 
loss or complaints thereof are not thereafter documented for 
many years, recent testing confirms the existence of a 
sensorineural hearing loss of the right ear meeting the 
criteria of 38 C.F.R. § 3.385.  In light of unrelated 
disability, the veteran has not been gainfully employed since 
his discharge from military service, thereby eliminating the 
possibility that his hearing impairment of the right ear is 
the result of industrial noise exposure.  As it is not 
otherwise shown that the veteran engaged in recreational or 
other activities, such as hunting, during post-service years, 
the undersigned concludes that the record permits a finding 
that the veteran's right ear hearing loss is the result of 
in-service acoustic trauma and as his hearing impairment 
originated in service, a grant of service connection for 
hearing loss of the right ear is in order.


ORDER

Service connection for hearing loss of the right ear is 
granted.


REMAND

With respect to the remaining issues on appeal, the 
undersigned finds that, because of the change in the law 
brought about by the VCAA, the basis for the RO's denial of 
the claim for service connection for a skin disorder and 
tinnitus, as effected in October 1998, no longer exists.  As 
well, the RO has not been afforded the opportunity of 
initially considering each of the other matters herein at 
issue under the VCAA.  As a result, the veteran may have been 
denied the opportunity to submit applicable evidence or 
formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. at 394; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Thus, a remand in this case is required 
for necessary procedural and evidentiary development, as set 
forth below.  

In this regard, it is noted that certain of the issues 
presented require additional medical input based on the 
presence of conflicting or inadequate medical data.  It is 
evident that the record, as currently constituted, reflects 
that a diagnosis of Tourette's syndrome was not initially 
made until 1970, following the veteran's discharge from 
service in October 1969.  Service medical records show that, 
following his entry onto active duty in November 1968, he was 
treated for a "nervous condition" beginning in December 
1968, with such condition involving severe, multiple tics.  
During hospitalizations in May and June 1969, attending 
physicians diagnosed multiple tics and, alternately, a 
psychoneurotic reaction with multiple tics, neither of which 
was found to have been incurred in line of duty.  On the 
other hand, further hospitalization at the Valley Forge 
General Hospital, as well as a separation medical examination 
in September 1969, yielded a diagnosis of a mixed 
psychoneurosis manifested by spasmodic movements, with a line 
of duty determination indicating that such was incurred in 
line of duty and although existing prior to service, there 
was aggravation of such disorder by service.  The foregoing 
were adopted by a Medical Board convened in September 1969, 
but were later modified by a Physical Evaluation Board which 
determined that the veteran's psychoneurotic reaction was not 
incurred in or aggravated while he was entitled to basic pay, 
nor incurred in or aggravated in time of war or national 
emergency.  As such, the veteran was separated from service 
without entitlement to disability benefits from the service 
department.

As well, during the course of a Board hearing held in March 
2000 the veteran presented a report, dated in February 2001, 
wherein a private physician stated that the veteran's 
Tourette's syndrome had pre-existed his period of service and 
had been aggravated significantly under the stress of Army 
training and combat in Vietnam.  The basis for such opinion 
both as to its pre-existence and aggravation is unclear, 
although the physician noted a history from the veteran of a 
worsening of his Tourette's syndrome under mental stress or 
in new surroundings.  No other medical professional has 
during post-service years specifically addressed the 
questions as to the pre-existence and in-service aggravation 
of the veteran's Tourette's syndrome.  

Also, there is conflicting evidence as to the presence of 
PTSD, there being a diagnosis by attending VA medical 
professionals during outpatient evaluation conducted during 
1998, although a diagnosis thereof was not offered on a VA 
examination in August 1998.  With respect to the veteran's 
claimed skin disorder, it is noted that there is of record a 
medical report, dated in January 1989, from a private 
physician wherein diagnoses of multiple subcutaneous nodules 
and a rash of the left ankle were set forth and it was opined 
by such physician that those entities were definitely 
secondary to Agent Orange; other medical evidence on file, 
including the VA's Agent Orange examination in 1996, does not 
speak to the relationship in question.

Notice is also taken that the RO in adjudicating the 
veteran's claim for service connection for PTSD utilized a 
regulation that is no longer in effect.  See 38 C.F.R. 
§ 3.304(f), as amended in 1999, effective from March 7, 1997, 
64 Fed. Reg. 32807 (1999).  As well, it is evident in terms 
of the audiological and ear examinations conducted by the VA 
in August 1998 that the veteran's claims folder was not made 
available to either examiner, with the ear examiner having 
only been provided records of treatment at the local VA 
facility.

In addition to the foregoing, additional records retrieval 
also appears to be in order.  In this regard, it is noted 
that, while a portion of the documents utilized by the Social 
Security Administration (SSA) in determining the veteran's 
entitlement to disability benefits has been obtained, it 
remains unclear on what date the veteran became entitled and 
on the basis of what disability or disabilities such benefits 
were awarded.  As well, records from VA hospital admissions 
on November 10, 1970, and January 26, 1973, at the VA Medical 
Center in Brooklyn, New York, appear to be missing from the 
file, although administrative records, specifically VA Forms 
10-7131, Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, and references in 
subsequently compiled medical reports, indicate that the 
veteran was admitted to the hospital on those occasions.  

Therefore, on the basis of the foregoing entries, it is 
determined that additional procedural and evidentiary 
development is needed for VA's compliance with its duty-to-
assist obligation.  Accordingly, this matter is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims of entitlement to service 
connection for a skin disorder, to 
include as due to Agent Orange exposure; 
hearing loss of the left ear; tinnitus; 
PTSD; and Tourette's syndrome, including 
medical opinions as to diagnoses, causes, 
onset date of disability, as well as lay 
statements by witnesses, family members, 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of those claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
disabilities in question.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for a skin disorder, to 
include as due to Agent Orange exposure; 
hearing loss of the left ear; tinnitus; 
PTSD or other psychiatric disorder; or 
Tourette's syndrome, prior to, during, 
and after his discharge from military 
service, to include the name and location 
of those medical professionals and/or 
institutions providing care to him for 
his body tics and psychiatric dysfunction 
prior to his service enlistment.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals, institutions, or 
others referenced in connection with the 
aforementioned request.  Special efforts 
should be made to obtain a complete set 
of the evaluation records compiled by B. 
A. Mick, M.D. of Newport News, Virginia; 
and E. M. Finck, M.D., of Staten Island, 
New York, for inclusion in the record.  
Any and all VA treatment records not 
already on file, including but not 
limited to the records of VA hospital 
admissions on November 10, 1970, and 
January 26, 1973, at the VA Medical 
Center in Brooklyn, New York, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should, through contact with 
the National Personnel Records Center and 
the United States Army, obtain any 
service medical records of the veteran 
not already on file, as well as a 
complete set of his service personnel 
records, for inclusion in the record.  
The dates of the veteran's service in the 
Republic of Vietnam should also be 
ascertained.

5.  The RO should contact the SSA in 
order to obtain any and all medical and 
administrative records utilized by that 
agency in determining the veteran's 
entitlement to SSA disability benefits.  
The date of initial entitlement, as well 
as a listing of the disability or 
disabilities upon which any such award 
was based, should be fully detailed.  
Once obtained, such records must be made 
a part of the veteran's claims folder.

6.  The veteran should be requested to 
submit a comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service, such 
as the incident previously described as 
involving a rocket and mortar attack at 
Chu Lai in or about May 1969, which led 
to his PTSD.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates of any and all incidents to within 
seven days, unit to which assigned at the 
time of the incident, types and locations 
of the incidents, full names and service 
numbers of any other persons present, 
detailed descriptions of events, and any 
other identifying information.  Such 
information should also include any and 
all information with respect to the 
veteran's engagement in combat with the 
enemy.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  He must 
also be requested to obtain and submit 
any verifying data from individuals who 
might have knowledge of the in-service 
stressors which the veteran claims led to 
the onset of his PTSD, such as statements 
from fellow servicemen or family members, 
including any former spouse.  

7.  Based on any additional information 
obtained regarding the claimed 
stressor(s), as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's Department of 
Defense Form 214 and the applicable 
Department of the Army Form 20, his 
service personnel records, and all 
associated documents should then be sent 
to the United States Armed Services 
Center for Research of Unit Records Army 
(USASCRUR) and/or the United States Army 
with a request to provide any information 
that may corroborate the veteran's 
alleged stressor(s).

8.  Following receipt of the 
USASCRUR/United States Army report, as 
well as the completion of any additional 
development requested above or suggested 
by those agencies, the RO should prepare 
a report detailing the nature of any in-
service stressful event(s), verified by 
the USASCRUR/United States Army or 
through other documents.  If no stressor 
is verified, the RO should so state in 
its report.  The RO must also determine 
separately whether the veteran engaged in 
combat with the enemy.  The report(s) 
relating to the foregoing should then to 
be added to the claims file.  

9.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
physician in the specialty of psychiatry 
for the purpose of determining the 
correct diagnosis and etiology for any 
psychiatric disorder, including PTSD and 
Tourette's disorder.  Clarification of 
the date of onset of the veteran's 
Tourette's disorder, if any, as well as 
an opinion as to in-service aggravation 
are needed.  The veteran's claims folder 
in its entirety is to be furnished to 
the examiner prior to any evaluation of 
the veteran for use in the study of this 
case.  The RO should provide the 
examiner information as to whether the 
veteran engaged in combat with the 
enemy; and, if not, whether any 
stressors are verified.  The examination 
is to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set 
forth.  If deemed warranted by the 
examining psychiatrist, the veteran 
should be afforded a complete 
neurological evaluation with respect to 
his Tourette's disorder.

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

(a)  Whether the veteran has 
PTSD meeting the criteria of 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994); and, 
if so, whether it is at least 
as likely as not that the 
veteran's PTSD is the result of 
any in-service events?  The 
particular stressor(s) should 
be listed.

(b)  Whether the veteran has 
Tourette's disorder meeting the 
criteria of the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994); and, if so, what is 
the approximate date of its 
onset?  Also, an opinion is 
needed as to the following:

I.  Whether the veteran's 
Tourette's disorder 
undisputedly pre-existed his 
entrance onto active duty?  If 
not, when did it have its 
onset?

II.  If the Tourette's 
syndrome was undisputedly 
present prior to service, is 
it at least as likely as not 
that it increased in severity 
during service.

III.  If so, is it at least as 
likely as not that the in-
service symptoms or 
manifestations were 
representative of only a 
temporary worsening of 
symptoms of the pre-service 
disability.  

IV.  Whether it is 
indisputable that any in-
service increase in symptoms 
of the Tourette's syndrome 
resulting from a preexisting 
condition (not representing 
merely a temporary worsening 
of symptoms) was the result of 
the natural progress of the 
veteran's Tourette's syndrome?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested. 

10.  The veteran should also be afforded 
a dermatological examination for the 
purpose of determining the nature and 
etiology of the veteran's claimed skin 
disorder, including its linkage to 
possible Agent Orange exposure in 
Vietnam.  The veteran's claims folder in 
its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also 
be accomplished if deemed warranted by 
the examiner.  All established 
dermatological diagnoses are then to be 
fully set forth.  

It is requested that the examiner offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that any existing 
skin disorder of the veteran 
had its onset during his period 
of military or is otherwise the 
result of any other in-service 
event, including Agent Orange 
or other herbicide exposure?

The examiner is asked to 
provide the basis of any 
opinion offered in connection 
with aforementioned request, 
including but not limited to 
citation to medical texts, 
treatises, medical journal 
articles, or the like.  Also, 
the examiner is asked to review 
the record and, specifically, 
the opinions offered by other 
medical professionals as to the 
linkage between the veteran's 
claimed skin disorder and in-
service herbicide exposure, and 
state in writing whether he 
agrees or disagrees with the 
other opinions offered and 
furnish the reasons for such 
agreement/disagreement.

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested. 

11.  In the event that the veteran 
produces competent medical evidence that 
he has hearing loss of the left ear for 
VA purposes, or tinnitus related to 
service, he should be referred for VA 
audiological and ear examinations to 
confirm their presence and a 
relationship, if any, to the veteran's 
period of service and any incident 
thereof, inclusive of acoustic trauma.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by 
either examiner.  

It is requested that the ear physician 
offer a professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that hearing loss 
of the left ear or tinnitus had 
its onset during his period of 
military or is otherwise the 
result of any other in-service 
event, including in-service 
acoustic trauma?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested. 

12.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If such reports 
are not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return any such 
examination for any and all needed 
action.  
13.  Lastly, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a skin disorder, 
to include as due to Agent Orange 
exposure; hearing loss of the left ear; 
tinnitus; PTSD; and Tourette's syndrome, 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA and the provisions of 
38 C.F.R. § 3.304(f), as amended, 
effective from March 7, 1997, see 64 Fed. 
Reg. 32807 (1999).  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



